— Mikoll, J.
Appeal from an order of the Supreme Court at Special Term (Cholakis, J.), entered February 4, 1985 in Ulster County, which granted defendant Pretsch & Mainetti’s motion for summary judgment dismissing the complaint against it.
Special Term granted summary judgment to defendant Pretsch & Mainetti, one of two law firms sued by plaintiff for malpractice. Pretsch & Mainetti secured a default judgment for plaintiff against a G. Thomas Rea, Jr., for $125,000. Rea then filed a bankruptcy petition in the United States Bankruptcy Court. Pretsch & Mainetti referred plaintiff to defendant Chester Krom to pursue the action in Bankruptcy Court, the forum in which the alleged malpractice took place. Pretsch & Mainetti, as the firm referring plaintiff to Krom, was held by Special Term not to be responsible for the subsequent malpractice allegedly perpetrated by Krom. We concur with that opinion (see, Broadway Maintenance Corp. v Tunstead & Schechter, 110 AD2d 587).
Order affirmed, without costs. Main, J. P., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.